           Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 1 of 21 Page ID #:191


            1    THEANE EVANGELIS, SBN 243570
                 MICHAEL H. DORE, SBN 227442
            2    Gibson, Dunn & Crutcher LLP
                 333 South Grand Avenue
            3    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            4    Facsimile: 213.229.7520
            5    KRISTIN A. LINSLEY, SBN 154148
                 Gibson, Dunn & Crutcher LLP
            6    555 Mission Street, Suite 3000
                 San Francisco, CA 94105-0921
            7    Telephone: 415.393.8200
                 Facsimile: 415.393.8306
            8
                 Attorneys for Defendant Reddit, Inc.
            9
          10
          11                            UNITED STATES DISTRICT COURT
          12                          CENTRAL DISTRICT OF CALIFORNIA
          13                                                  CASE NO. 8:21-CV-00768-JVS-KES
                 JANE DOE on behalf of herself and all
          14     others similarly situated,
                                                              NOTICE OF MOTION AND MOTION
          15                        Plaintiff,
                                                              BY DEFENDANT REDDIT, INC. TO
          16           v.                                     STAY DISCOVERY PENDING
                                                              RESOLUTION OF DISPOSITIVE
          17     REDDIT, INC.,
                                                              MOTIONS UNDER FED. R. CIV. P.
          18                        Defendant.                12(b)

          19                                                 Before: Hon. James V. Selna
                                                             Hearing: July 19, 2021
          20
                                                             Time: 1:30 p.m.
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP     NOTICE OF MOTION AND MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING
                 RESOLUTION OF DISPOSITIVE MOTIONS                           CASE NO. 8:21-CV-00768-JVS-KES
           Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 2 of 21 Page ID #:192


            1                           NOTICE OF MOTION AND MOTION
            2    TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
            3          PLEASE TAKE NOTICE THAT, on July 19, 2021, at 1:30 p.m., or as soon
            4    thereafter as the matter may be heard, in Courtroom 10C of the above-entitled court,
            5    located at 411 West 4th Street, Santa Ana, California, 92701-4516, Defendant Reddit,
            6    Inc. will and hereby does move the Court for an order staying discovery in this case,
            7    including the parties’ discovery and disclosure obligations under Fed. R. Civ. P. 26,
            8    pending the Court’s ruling on any dispositive motions that Reddit may file under Fed.
            9    R. Civ. P. 12(b).
          10           This Motion is based upon this Notice of Motion and Motion, the attached
          11     Memorandum of Points and Authorities, the pleadings and papers on file in this action,
          12     any argument in connection with the Motion, and such further evidence or arguments as
          13     the Court may consider.
          14           This motion is made following the conference of counsel pursuant to L.R. 7-3,
          15     which took place on June 7, 2021. During that telephone conference, Reddit discussed
          16     with Plaintiff’s counsel its intention to file this motion and stated its grounds for doing
          17     so. Reddit understands from the conference that Plaintiff will oppose this motion.
          18
          19     Dated:       June 21, 2021
          20                                             By: /s/ Theane Evangelis
                                                         Theane Evangelis
          21
          22                                             THEANE EVANGELIS
                                                         KRISTIN A. LINSLEY
          23                                             MICHAEL DORE
          24                                             GIBSON, DUNN & CRUTCHER LLP

          25                                             Attorneys for Defendant
          26                                             Reddit, Inc.
          27
          28

Gibson, Dunn &
                 NOTICE OF MOTION AND MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING
Crutcher LLP     RESOLUTION OF DISPOSITIVE MOTIONS
                                                                             CASE NO. 8:21-CV-00768-JVS-KES
           Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 3 of 21 Page ID #:193


            1                                              TABLE OF CONTENTS
            2
                                                                                                                                     Page
            3
                 INTRODUCTION .......................................................................................................1
            4
            5    PROCEDURAL HISTORY .........................................................................................3

            6    PLAINTIFF’S DISCOVERY REQUESTS ..................................................................4
            7    LEGAL STANDARD ..................................................................................................5
            8
                 ARGUMENT...............................................................................................................6
            9
                         I.       Reddit’s Pending Motion Is Dispositive of The Entire Case.....................6
          10
                         II.      Reddit’s Pending Motion May Be Decided Absent Any Discovery .........9
          11
          12             III.     The Relevant Remaining Factors Also Counsel in Favor of
                                  Staying Discovery ....................................................................................9
          13
                                  A.       The Extent of Plaintiff’s Discovery Is Expansive ......................... 10
          14
          15                      B.       There Is A Clear Possibility That Reddit’s Motion to
                                           Dismiss Will Be Granted .............................................................12
          16
                                  C.       The Litigation Is in Its Early Stages .............................................14
          17
          18                      D.       Other Relevant Factors Weigh in Favor of Staying
                                           Discovery.....................................................................................15
          19
          20     CONCLUSION .........................................................................................................15

          21
          22
          23
          24
          25
          26
          27
          28
                                                                            -i-
Gibson, Dunn &
                 MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
Crutcher LLP     DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)
                                                                             CASE NO. 8:21-CV-00768-JVS-KES
           Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 4 of 21 Page ID #:194


            1                                           TABLE OF AUTHORITIES
            2                                                                                                                  Page(s)
            3                                                            Cases
            4    Aguirre v. Adamo,
                   474 F. App’x 604 (9th Cir. 2012) .............................................................................7
            5
                 Alaska Cargo Transp., Inc. v. Alaska R.R. Corp.,
            6       5 F.3d 378 (9th Cir. 1993)........................................................................................7
            7    Amey v. Cinemark USA, Inc.,
                   2013 WL 12143815 (C.D. Cal. Oct. 18, 2013) ..................................................... 6, 9
            8
                 Ashcroft v. Iqbal,
            9       556 U.S. 662 (2009) .................................................................................................9
          10     Barnes v. Yahoo!, Inc.,
                   570 F.3d 1096 (9th Cir. 2009) ................................................................................12
          11
                 Bell Atlantic Corp. v. Twombly,
          12        550 U.S. 544 (2007) ...............................................................................................11
          13     Carafano v. MetroSplash.com, Inc.,
                   339 F.3d 1119 (9th Cir. 2003) .............................................................................. 2, 6
          14
                 Clark v. Zeiger,
          15        210 F. App’x 612 (9th Cir. 2006) .............................................................................5
          16     Cox v. United States,
                   2018 WL 6039872 (C.D. Cal. July 2, 2018) ...........................................................14
          17
                 Doe v. Kik Interactive,
          18       482 F. Supp. 3d 1242 (S.D. Fla. 2020) ...................................................................14
          19     Dyroff v. Ultimate Software Grp., Inc.,
                   934 F.3d 1093 (9th Cir. 2019) ..................................................................................7
          20
                 Ezra v. America Online, Inc.,
          21        1998 WL 896459 (D.N.M. July 16, 1998)................................................................7
          22     Fair Hous. Council v. Roommates.com, LLC,
                    521 F.3d 1157 (9th Cir. 2008) ............................................................................. 1, 6
          23
                 Garrett v. Finander,
          24       2016 WL 8135548 (C.D. Cal. Oct. 12, 2016) ...........................................................9
          25     Gavra v. Google Inc.,
                   2013 WL 3788241 (N.D. Cal. July 17, 2013).........................................................13
          26
                 Hall v. Tilton,
          27       2010 WL 539679 (N.D. Cal. Feb. 9, 2010) ..............................................................8
          28
                                                                           -ii-
Gibson, Dunn &
                 MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
Crutcher LLP     DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)
                                                                             CASE NO. 8:21-CV-00768-JVS-KES
           Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 5 of 21 Page ID #:195


            1    J.B. v. G6 Hospitality, Inc.,
                    2020 WL 4901196 (N.D. Cal. Aug. 20, 2020) .......................................................14
            2
                 Jones v. Dirty World Entm’t Recordings,
            3       755 F.3d 398 (6th Cir. 2014) ....................................................................................7
            4    Lemmon v. Snap, Inc.,
                   995 F.3d 1085 (9th Cir. 2021) .......................................................................... 12, 13
            5
                 Little v. City of Seattle,
            6        863 F.2d 681 (9th Cir. 1988) ............................................................................ 1, 5, 7
            7    Lu v. Central Bank of Republic of China (Taiwan),
                    610 F. App’x 674 (9th Cir. 2015) ......................................................................... 2, 5
            8
                 Mireskandari v. Daily Mail & Gen. Tr. PLC,
            9      2013 WL 12129944 (C.D. Cal. Jan. 14, 2013) ................................................. 12, 15
          10     Mujica v. AirScan Inc.,
                   771 F.3d 580 (9th Cir. 2014) ....................................................................................9
          11
                 Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc.,
          12       591 F.3d 250 (4th Cir. 2009) ................................................................................ 2, 7
          13     Newman v. San Joaquin Delta Cmty. Coll. Dist.,
                   2011 WL 1743686 (E.D. Cal. May 6, 2011) ..........................................................11
          14
                 Nguyen v. BMW of N. Am., LLC,
          15       2021 WL 2284113 (S.D. Cal. June 4, 2021)............................................... 10, 12, 14
          16     Quezambra v. United Domestic Workers of Am. AFSCME Local 3930,
                   2019 WL 8108745 (C.D. Cal. Nov. 14, 2019) .................................................. 5, 8, 9
          17
                 Rutman Wine Co. v. E.& J. Gallo Winery,
          18        829 F.2d 729 (9th Cir. 1987) .......................................................................... 2, 9, 15
          19     Torres v. Cate,
                    501 F. App’x 662 (9th Cir. 2012) ......................................................................... 2, 5
          20
                 Universal Communication Systems, Inc. v. Lycos, Inc.,
          21       478 F.3d 413 (1st Cir. 2007) .............................................................................. 7, 12
          22     Wenger v. Monroe,
                   282 F.3d 1068 (9th Cir. 2002) .............................................................................. 1, 5
          23
                                                                         Statutes
          24
                 47 U.S.C. § 230 ........................................................................................................1, 6
          25
                                                                           Rules
          26
                 Fed. R. Civ. P. 23 ........................................................................................................15
          27
                 Fed. R. Civ. P. 26 ......................................................................................................3, 5
          28

Gibson, Dunn &
                                                                            -iii-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
           Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 6 of 21 Page ID #:196


            1                       MEMORANDUM OF POINTS AND AUTHORITIES
            2                                        INTRODUCTION
            3          On June 16, 2021, Defendant Reddit, Inc. filed a motion to dismiss all of
            4    Plaintiff’s six claims. Dkt. 24. As outlined in the Motion, each of Plaintiff’s individual
            5    claims suffers from fatal deficiencies, either because the complaint fails to allege facts
            6    supporting an essential element of the claim or because it asserts claims under statutes
            7    that do not provide a private right of action. Separately, all of Plaintiff’s claims are
            8    barred by Section 230 of the Communications Decency Act, 47 U.S.C. § 230, which
            9    provides Reddit immunity from exactly this kind of suit—where the claims seek to
          10     impose liability on a platform “for failure to remove offensive content” of third parties.
          11     Fair Hous. Council v. Roommates.com, LLC, 521 F.3d 1157, 1174 (9th Cir. 2008) (en
          12     banc). This Court will have the opportunity to address these issues in the near future
          13     and potentially resolve this entire case.
          14           In the meantime, Plaintiff’s counsel propounded 26 discovery requests and 5
          15     interrogatories, seeking information about virtually every aspect of Reddit’s business.
          16     None of these requests has any direct bearing on the events immediately involving
          17     Plaintiff and her interactions with Reddit, which she alleges occurred around December
          18     2019, Dkt. 1 ¶ 121. Rather, her requests seek information and materials stretching back
          19     nearly a decade and that relate to Reddit’s business practices and revenues, reports to
          20     law enforcement, and other sensitive and private information related to third parties
          21     unaffiliated with Plaintiff. Reddit respectfully submits that discovery in this case should
          22     be stayed pending the outcome of Reddit’s Motion, including, among other reasons,
          23     because Section 230 creates an immunity from suit that would be compromised if Reddit
          24     is subject to discovery pending a determination of the applicability of the immunity.
          25           As the Ninth Circuit consistently has recognized, subjecting a defendant to the
          26     burdens of discovery before the Court has even determined whether Plaintiff has pled
          27     any viable claim is neither necessary nor efficient. See, e.g., Little v. City of Seattle, 863
          28     F.2d 681, 685 (9th Cir. 1988); Wenger v. Monroe, 282 F.3d 1068, 1077 (9th Cir. 2002);

Gibson, Dunn &
                                                              -1-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
           Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 7 of 21 Page ID #:197


            1    Torres v. Cate, 501 F. App’x 662, 663 (9th Cir. 2012); Lu v. Central Bank of Republic
            2    of China (Taiwan), 610 F. App’x 674, 675 (9th Cir. 2015).                These concerns of
            3    inefficiency and prejudice are heightened here. Reddit’s motion to dismiss raises
            4    multiple threshold issues that should be definitively settled before any broad discovery
            5    commences, including the applicability of immunity under Section 230, the lack of
            6    statutory standing, and the availability of a private right of action.
            7          As courts repeatedly have held, Section 230 is an “immunity from suit,” meaning
            8    that its applicability should be decided before Reddit is required to respond to Plaintiff’s
            9    premature and burdensome discovery. Carafano v. MetroSplash.com, Inc., 339 F.3d
          10     1119, 1125 (9th Cir. 2003); Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591
          11     F.3d 250, 255–58 (4th Cir. 2009). And the immunity issue, as well as the other
          12     dispositive issues that Reddit has raised, can and should be decided without forcing
          13     Reddit to engage in burdensome discovery.
          14           It also is significant that the current scope of the case remains uncertain. In the
          15     current version of their complaint, Plaintiff seeks to represent a vast class that would
          16     include every individual who was the subject of a video or photo posted on Reddit within
          17     the past ten years, so long as they were a minor when the video or photograph was taken.
          18     Dkt. 1 ¶ 130. There is no qualification in the class description that the content have been
          19     sexually explicit or otherwise questionable. Plaintiff’s counsel have since indicated that
          20     they are intending to amend the complaint, and have requested that they be given until
          21     August 6, 2021, to do so. It would be “sounder practice” to give the Court and the parties
          22     time and opportunity to clarify the proper scope of the case. Rutman Wine Co. v. E.& J.
          23     Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987). For all of these reasons, this Court
          24     should issue an order staying discovery pending the outcome Reddit’s pending motion
          25     to dismiss, and, in the event Plaintiff amends her complaint, any subsequent motion to
          26     dismiss under Fed. R. Civ. P. 12(b).
          27
          28

Gibson, Dunn &
                                                              -2-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
           Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 8 of 21 Page ID #:198


            1                                  PROCEDURAL HISTORY
            2          Plaintiff filed her complaint on April 22, 2021. Dkt. 1. She seeks to represent a
            3    class of “all persons who were under the age of 18 when they appeared in a video or
            4    image that has been uploaded” onto Reddit, id. ¶ 1, regardless of whether that video or
            5    image was sexually explicit or otherwise improper in nature.
            6          The parties agreed to extend Reddit’s deadline to respond to the complaint by 30
            7    days, to June 16. Declaration of Michael Dore (“Dore Decl.”) ¶ 5. During discussions
            8    around that agreement, Reddit advised Plaintiff’s counsel that it planned to move to
            9    dismiss the complaint on grounds that included the statutory immunity provided by
          10     Section 230. On May 10, the Court set an initial case management conference for July
          11     19, the earliest date on which Reddit could notice the hearing on its motion to dismiss.
          12     Dkt. 23.
          13           Prior to the parties’ Rule 26(f) conference, on June 2, Plaintiff’s counsel emailed
          14     Reddit’s counsel a broad set of discovery requests, including 26 document requests and
          15     five interrogatories seeking a broad range of documents covering a period of over ten
          16     years. Dore Decl., Ex. A. Under Rule 26(d), these document requests would be
          17     “considered to have been served at the first Rule 26(f) conference.” Fed. R. Civ. P.
          18     26(d)(2)(B). 1 On June 3, Reddit’s counsel proposed that discovery be postponed
          19     pending the Court’s resolution of Reddit’s motion to dismiss, but the parties were unable
          20     to reach agreement. Dore Decl. ¶¶ 8–9. This motion followed.
          21           In addition to discovery matters, counsel for the parties also discussed Plaintiff’s
          22     expansive class definition. Dore Decl. ¶ 11. Specifically, Reddit’s counsel indicated
          23     that the definition appears overbroad, as it contains no clause limiting the class to those
          24     who have had sexually explicit content uploaded to Reddit’s platform. Dkt. 1 ¶ 130.
          25
                  1
                    As a general matter, Rule 26(d)(1) precludes a party from “seeking discovery from
          26
                 any source before the parties have conferred as required by Rule 26(f).” Thus, unless
          27     Plaintiff serves her requests for interrogatories after the conclusion of parties’ Rule 26(f)
                 conference, Reddit will treat these requests as not having been served in accordance with
          28
                 the Federal Rules of Civil Procedure.
Gibson, Dunn &
                                                              -3-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
           Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 9 of 21 Page ID #:199


            1          On June 21, 2021, Plaintiff’s counsel advised that they intended to amend the
            2    complaint in response to Reddit’s motion to dismiss. Dore Decl. ¶ 15.
            3          As it stands, parties have until June 28 to complete their Rule 26(f) conference.
            4    Upon completion of that conference, and absent a stay of discovery, the day for Reddit
            5    to respond to Plaintiff’s document requests would be July 28, well before any likely
            6    resolution of Reddit’s pending motion to dismiss, or any subsequent motion to dismiss
            7    an amended complaint.
            8                         PLAINTIFF’S DISCOVERY REQUESTS
            9          As noted above, Plaintiff’s discovery requests cover a period of over a decade,
          10     well beyond the time when Plaintiff alleges that content depicting her was uploaded to
          11     Reddit without her consent. Many of these requests are worded expansively to capture
          12     documents and information unrelated even to the broadest allegations of child sexual
          13     abuse material (“CSAM”), child sexual exploitation material (“CSEM”), or other child
          14     trafficking content referenced in the complaint. Read literally, Plaintiff’s requests seek
          15     information about a broad range of Reddit’s business, personnel, and financial
          16     operations going back 10 years. Below is a sample of Plaintiff’s Discovery Requests
          17     (emphases added):
          18                 RFP 4: “All Documents or communications concerning (i) the
          19          hiring, appointment, designation, and training of Employees to review
          20          content before or after it is uploaded or posted to Your site; and (ii) the
          21          hiring, appointment, designation and training of Employees to moderate
          22          Your site and field complaints or requests to remove CSEM or child sex
          23          trafficking content.”
          24                 RFP 5: “All Documents and communications related to Your
          25          systems for flagging, reviewing, and removing illegal material from Your
          26          site, as well as your parental controls and automated detection technologies
          27          to prevent, identify, and remove CSEM and child sex trafficking content.”
          28

Gibson, Dunn &
                                                            -4-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
          Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 10 of 21 Page ID #:200


            1                RFP 6: “Any financial analyses, reports or discussion concerning
            2         the impact of the presence of illegal, underage CSEM or child sex
            3         trafficking content on Your site, or of removing such content from Your site
            4         or modifying Your protocols concerning such conduct.”
            5                RFP 7: “Documents sufficient to show how You benefit financially
            6         from individual videos and/or photographs that are displayed on Your
            7         site, including revenues attributable to CSEM or child sex trafficking content
            8         on Your site.”
            9          These requests are not limited to Plaintiff’s own experience, and would touch
          10     upon matters—such as content moderation on Reddit’s platform—that fall squarely into
          11     the statutory immunity provided by Section 230.
          12                                      LEGAL STANDARD
          13           Federal courts have broad discretion to control the timing and sequence of
          14     discovery and may stay discovery “to protect a party or person from annoyance,
          15     embarrassment, oppression, or undue burden or expense” and “for the parties’ and
          16     witnesses’ convenience and in the interests of justice ….” Fed. R. Civ. P. 26(c)–(d).
          17     The Ninth Circuit has repeatedly approved the practice of staying discovery pending the
          18     resolution of a potentially dispositive motion, reasoning that such stays “further[] the
          19     goals of efficiency for the court and litigants.” Little, 863 F.2d at 685; see also Wenger,
          20     282 F.3d at 1077; Torres, 501 F. App’x at 663; Lu, 610 F. App’x at 675; Clark v. Zeiger,
          21     210 F. App’x 612 (9th Cir. 2006).
          22           Courts in this District apply a two-part test when evaluating a request to stay
          23     discovery pending resolution of a dispositive motion, asking whether the pending
          24     motion (1) will dispose of the entire case; and (2) can be decided absent additional
          25     discovery. Quezambra v. United Domestic Workers of Am. AFSCME Local 3930, 2019
          26     WL 8108745, at *2 (C.D. Cal. Nov. 14, 2019). Some courts also consider other factors,
          27     such as (3) whether, on a preliminary review of the merits of the motion, there appears
          28     to be an immediate and clear possibility that the motion will be granted, (4) the nature

Gibson, Dunn &
                                                            -5-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
          Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 11 of 21 Page ID #:201


            1    and complexity of the action, (5) whether counterclaims and/or cross-claims have been
            2    asserted, (6) whether other defendants, if any, have joined the stay request, (7) the
            3    posture or stage of the litigation, and (8) the expected extent of discovery. Amey v.
            4    Cinemark USA, Inc., 2013 WL 12143815, at *2 (C.D. Cal. Oct. 18, 2013) (granting stay
            5    where “no discovery is required for the court to decide the pending motions, and there
            6    is no indication that either party will be injured by staying discovery”).
            7                                         ARGUMENT
            8          The relevant factors all point to the same conclusion—that a discovery stay is
            9    appropriate here. In addition, the nature of the issues raised by Reddit’s pending motion,
          10     or any future Rule 12(b) motion directed to an amended complaint, including the fact
          11     that Section 230 provides an immunity from suit, not just from liability, strongly
          12     supports the issuance of a stay.
          13     I.    Reddit’s Pending Motion Is Dispositive of The Entire Case
          14           Reddit’s pending motion to dismiss, if granted, will dispose of this entire case,
          15     both because it asserts immunity from suit under Section 230, which forecloses all of
          16     Plaintiff’s claims, and because it identifies other fundamental defects in each of those
          17     claims. As Reddit has shown in its motion to dismiss, Dkt. 24, Plaintiff’s flawed attempt
          18     to hold Reddit liable for the acts and content posted by her ex-boyfriend suffers from
          19     fundamental defects that should be resolved at the outset of the case, without forcing
          20     Reddit to engage in burdensome and intrusive discovery, including into the very types
          21     of matters—content moderation—that Section 230 is designed to protect.
          22           Section 230 bars all of Plaintiff’s claims. Dkt. 24 at 18–25. It provides that “[n]o
          23     provider … of an interactive computer service shall be treated as the publisher or speaker
          24     of any information provided by another information content provider.” 47 U.S.C.
          25     § 230(c). Section 230 is an “immunity from suit”—one that will be irretrievably
          26     compromised if Reddit is forced to engage in discovery before its entitlement to
          27     immunity is decided. Carafano, 339 F.3d at 1125. As the Ninth Circuit repeatedly has
          28     emphasized, Section 230 is meant to shield internet service providers like Reddit not just

Gibson, Dunn &
                                                             -6-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
          Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 12 of 21 Page ID #:202


            1    from the imposition of “ultimate liability” but also from the burdens of litigation,
            2    including the expense of “costly and protracted legal battles.” Roommates.com, 521
            3    F.3d at 1174–75; see also Dyroff v. Ultimate Software Grp., Inc., 934 F.3d 1093, 1095–
            4    99 (9th Cir. 2019) (Section 230 protects platforms “not merely from ultimate liability”
            5    but from the expenses of litigation); Nemet Chevrolet, 591 F.3d at 255–58 (courts should
            6    “resolve the question of [Section 230] immunity at the earliest possible stage of the
            7    case”); Jones v. Dirty World Entm’t Recordings, 755 F.3d 398, 417 (6th Cir. 2014)
            8    (“determinations of immunity under the CDA should be resolved at an earlier stage of
            9    litigation”).
          10            Forcing Reddit to respond to discovery before its entitlement to immunity is
          11     resolved would undermine these principles. In similar circumstances involving other
          12     types of immunity, the Ninth Circuit has affirmed stays of discovery “until the issue of
          13     immunity was decided,” reasoning that such a stay “furthers the goals of efficiency for
          14     the court and litigants.” Little, 863 F.2d at 685 (qualified immunity of government
          15     officials); Aguirre v. Adamo, 474 F. App’x 604, 605 (9th Cir. 2012) (same); Alaska
          16     Cargo Transp., Inc. v. Alaska R.R. Corp., 5 F.3d 378, 383 (9th Cir. 1993) (stay of
          17     discovery appropriate pending disposition of motions based on Eleventh Amendment).
          18            For similar reasons, federal courts across the country routinely grant stays of
          19     discovery pending resolution of a claim of Section 230 immunity.            In Universal
          20     Communication Systems, Inc. v. Lycos, Inc., 478 F.3d 413 (1st Cir. 2007), the First
          21     Circuit affirmed a discovery stay pending a motion to dismiss under Section 230,
          22     reasoning that plaintiff had pointed to nothing but “sheer speculation” that they could
          23     avoid Section 230 immunity through further discovery. Id. at 425–26 (“[P]laintiffs
          24     should not be permitted to conduct fishing expeditions in hopes of discovering claims
          25     that they do not know they have.”). Similarly, in Ezra v. America Online, Inc., 1998
          26     WL 896459, at *2–3 (D.N.M. July 16, 1998), the court limited discovery pending a
          27     dispositive Section 230 summary judgment motion, reasoning that the “congressional
          28

Gibson, Dunn &
                                                            -7-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
          Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 13 of 21 Page ID #:203


            1    immunity provided by the Communications Decency Act” extends to immunity from
            2    “the burdens of broad reaching discovery.”
            3            Indeed, where a defendant raises the issue of Section 230 immunity in a motion
            4    to dismiss, courts will routinely stay discovery pending resolution of the motion. See,
            5    e.g., Gonzalez v. Twitter, No. 4:16-CV-03282, Dkt. Nos. 37, 47 (N.D. Cal. Sept. 21,
            6    2016) (minute order staying discovery pending Section 230 motion to dismiss); Fields
            7    v. Twitter, Inc., No. 3:16-CV-00213-WHO, Dkt. Nos. 26, 28 (N.D. Cal. Apr. 7, 2016)
            8    (agreeing with internet platform defendant “that a discovery stay is appropriate” pending
            9    resolution of issue of Section 230 immunity); Noah v. AOL Time Warner, Inc., No. 02-
          10     CV-1316 (E.D. Va. May 7, 2003), Dkt. No. 31 (minute order staying all discovery);
          11     Blumenthal v. Drudge, No. 97-CV-01968 (D.D.C. Nov. 28, 1997), Dkt. Nos. 15, 17
          12     (minute order staying all discovery pending resolution of “dispositive motions”). 2
          13             Even apart from Section 230, Reddit’s motion to dismiss is potentially dispositive
          14     of the entire case because all of Plaintiff’s claims suffer from fundamental, fatal
          15     deficiencies that should be addressed before Reddit is subject to discovery. For each of
          16     her claims, Plaintiff fails plausibly to allege critical elements of each claim. Dkt 24 at
          17     5–17. And apart from these general deficiencies, the complaint also fails to establish
          18     threshold requirements for several of the claims. Count II, brought under 18 USC
          19     § 2258A, is fundamentally deficient because § 2258A is a criminal statute that does not
          20     provide a private right of action. Dkt. 24 at 11–12. And Count V claim, brought under
          21     California’s Unfair Competition Law, suffers from a lack of statutory standing. Id. at
          22     14–15. Count VI, for unjust enrichment, does not allege an independent cause of action
          23     that entitles Plaintiff to any relief. Id. at 16.
          24             Faced with dispositive motions raising this type of deficiency, courts routinely
          25     stay discovery. Quezambra, 2019 WL 8108745, at *2 (staying discovery where motion
          26     to dismiss raised issues of “Article III standing, the adequacy of [plaintiff’s] pleadings,
          27     and [plaintiff’s] ability to state a claim based on her allegations”); Hall v. Tilton, 2010
          28      2
                      Reddit is concurrently seeking judicial notice of these filings and orders.
Gibson, Dunn &
                                                              -8-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
          Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 14 of 21 Page ID #:204


            1    WL 539679, at *1–2 (N.D. Cal. Feb. 9, 2010) (staying discovery pending resolution of
            2    motion to dismiss based on dispositive statute of limitations issue); cf. Garrett v.
            3    Finander, 2016 WL 8135548, at *5, n.3 (C.D. Cal. Oct. 12, 2016) (noting that the Court
            4    “would be willing to … stay broader discovery” pending resolution of threshold issue
            5    whether plaintiff satisfied administrative exhaustion requirements). The same relief is
            6    appropriate here.
            7    II.    Reddit’s Pending Motion May Be Decided Absent Any Discovery
            8           A discovery stay is warranted for the additional reason that Reddit’s motion to
            9    dismiss can be decided absent any discovery. Reddit’s motion accepts as true all of the
          10     well-pled factual allegations in the complaint and argues that Plaintiff’s complaint, as
          11     pled, fails to state a claim as a matter of law. Dkt. 24 at 2, n.2. Deciding the motion
          12     before discovery will effectuate the purpose of Fed. R. Civ. P. 12(b)(6) “to enable
          13     defendants to challenge the legal sufficiency of complaints without subjecting
          14     themselves to discovery.” Rutman Wine Co., 829 F.3d at 738.
          15            Plaintiff’s counsel cannot argue that further discovery might give them
          16     information to oppose the application of Section 230 and defeat Reddit’s motion to
          17     dismiss because the Supreme Court has made clear that a plaintiff is not entitled to
          18     “unlock the doors of discovery” on the basis of defective pleadings. Ashcroft v. Iqbal,
          19     556 U.S. 662, 678–79 (2009). Reddit’s motion to dismiss demonstrates that Plaintiff’s
          20     pleadings alone establish that Section 230 applies, and Plaintiff cannot use discovery as
          21     a fishing expedition to avoid this fundamental pleading deficiency. See Mujica v.
          22     AirScan Inc., 771 F.3d 580, 593 (9th Cir. 2014) (“plaintiffs must satisfy the pleading
          23     requirements of Rule 8 before the discovery stage, not after it”).
          24     III.   The Relevant Remaining Factors Also Counsel in Favor of Staying Discovery
          25            A straightforward application of the two-part test outlined above establishes that
          26     a stay is warranted here. Quezambra, 2019 WL 8108745, at *2 (granting stay on
          27     satisfaction of the two-part test). In addition, the other factors courts have identified also
          28     weigh heavily toward a stay. Amey, 2013 WL 1243815, at *2. Suspending discovery

Gibson, Dunn &
                                                              -9-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
          Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 15 of 21 Page ID #:205


            1    until Reddit’s motion to dismiss is resolved will avoid the prejudice to Reddit that would
            2    result from having to prepare objections and respond to discovery seeking information
            3    about broad aspects of Reddit’s business over the course of a decade, including activities
            4    that are plainly the subject of Section 230 immunity, such as content moderation. A stay
            5    also will avoid the burdens on the Court that inevitably will result from discovery
            6    disputes arising from the broad scope of Plaintiff’s case as pled (and the appropriateness
            7    of such sweeping discovery). And given Plaintiff’s stated intention to amend her
            8    complaint, a stay is particularly reasonable because there is no urgent need for broad
            9    discovery at this time, including discovery having no direct bearing on Plaintiff’s
          10     allegations about her alleged harm and relating to an obviously overbroad class that has
          11     no reasonable likelihood of being certified.
          12           A.     The Extent of Plaintiff’s Discovery Is Expansive
          13           A discovery stay is appropriate when “requiring Defendant to engage in discovery
          14     that may not be permitted or accepted later … would be prejudicial to Defendant” and
          15     when a stay would “allow the Court to avoid any potentially unnecessary judicial
          16     expenditures such as discovery disputes that may or may not be relevant” later. Nguyen
          17     v. BMW of N. Am., LLC, 2021 WL 2284113, at *4 (S.D. Cal. June 4, 2021). Here,
          18     Plaintiff seeks to engage in an unfocused fishing expedition, seeking materials over a
          19     vast class definition going back ten years. Staying discovery until the Court resolves
          20     Reddit’s motion to dismiss will avoid prejudicing Reddit and also avoid involving the
          21     Court in unnecessary disputes about the scope of discovery.
          22           As described above, Plaintiff’s discovery requests, which include 26 Requests for
          23     Production and five Interrogatories, nowhere mention any of the events specifically
          24     concerning Plaintiff, including her allegations that Reddit should have acted with greater
          25     speed or diligence in removing content Plaintiff flagged as inappropriate. The requests
          26     also reach back for a period of more than a decade—well beyond the December 2019
          27     date that Plaintiff identifies as the first time photos and videos of her were posted online.
          28     Dkt. 1 ¶ 121. And the requests sweep in documents and information having nothing to

Gibson, Dunn &
                                                             -10-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
          Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 16 of 21 Page ID #:206


            1    do with Plaintiff’s broad allegations of CSAM or CSEM. Indeed, some of the requests
            2    seek sensitive business, financial, and personal information completely unrelated to any
            3    allegations of sex trafficking, as seen in the examples quoted above.
            4          As shown by the broad wording of these requests, Plaintiff appears to seek all
            5    documents related to Reddit’s appointment and employment of content moderators and
            6    sensitive financial information relating to every individual post on the platform (which
            7    Plaintiff’s own complaint recognizes is upwards of “303.4 million,” Dkt. 1 ¶ 29). Again,
            8    these requests touch directly on matters as to which Section 230 provides immunity,
            9    including content moderation practices and information relating to third-party posts.
          10     Plaintiff’s counsel also has acknowledged the expansiveness of the current class
          11     definition, which sweeps in content that could be entirely unconnected to any illegal
          12     material. Supra p. 2. This leaves open the possibility that Plaintiff may serve additional
          13     discovery requests seeking an even broader set of information and materials.
          14           As the Supreme Court warned in Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
          15     559 (2007), when the “allegations in a complaint, however true, could not raise a claim
          16     of entitlement to relief, ‘this basic deficiency should … be exposed at the point of
          17     minimum expenditure of time and money by the parties and the court.’” A ruling in
          18     Reddit’s favor on its motion to dismiss would obviate all discovery in this case, and
          19     Reddit should not be compelled to expend the needless time, effort, and money that
          20     would be required to prepare responses and objections to Plaintiff’s demands. Newman
          21     v. San Joaquin Delta Cmty. Coll. Dist., 2011 WL 1743686, at *4 (E.D. Cal. May 6,
          22     2011) (granting protective order where it “is apparent … that plaintiffs simply wish to
          23     rummage around in [defendant’s records] in furtherance of an unfocussed fishing
          24     expedition”). Given the breadth of Plaintiff’s requests, and the strong likelihood that
          25     Reddit will be entitled to immunity from suit in this action, or at a minimum will have
          26     strong objections to such broad discovery, a stay of discovery pending resolution of the
          27     motion would “allow the Court to avoid any potentially unnecessary judicial
          28

Gibson, Dunn &
                                                           -11-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
          Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 17 of 21 Page ID #:207


            1    expenditures such as discovery disputes that may or may not be relevant” later. Nguyen,
            2    2021 WL 2284113, at *4.
            3          Crucially, as noted, the discovery Plaintiff seeks is inextricably related to conduct
            4    falling within the plain scope of Section 230. For example, Plaintiff seeks:
            5         RFP 1: “All complaints or requests You received to remove material
            6         containing CSEM or concerning child sex trafficking from Your site.”
            7         RFP 2 “Documents sufficient to identify Your policies or procedures
            8         concerning the elimination of CSEM or child sex trafficking material
            9         from Your site, including but not limited to terms of service, moderation
          10          policies, and other measures to prevent such content from being
          11          uploaded or posted.”
          12     Dore. Decl., Ex. A. But, Reddit’s activities relating to “reviewing, editing, and deciding
          13     whether to publish or to withdraw from publication third-party content” are precisely
          14     what the Ninth Circuit consistently has held are protected by Section 230. Lemmon v.
          15     Snap, Inc., 995 F.3d 1085, 1091 (9th Cir. 2021) (citing Barnes v. Yahoo!, Inc., 570 F.3d
          16     1096, 1100–01 (9th Cir. 2009)). Accordingly, discovery on such matters, and Plaintiffs’
          17     related discovery requests going to claims that are barred by Section 230, should not
          18     proceed while Reddit’s entitlement to immunity is pending.
          19           Because Plaintiff does not seek discovery that “would support a viable claim
          20     against [Reddit] that falls outside of Section 230 immunity,” a discovery stay pending
          21     resolution of any dispositive Rule 12(b) motions by Reddit is particularly appropriate
          22     here. Universal Commc’n Sys. Inc., 478 F.3d at 425.
          23           B.     There Is A Clear Possibility That Reddit’s Motion to Dismiss Will Be
                              Granted
          24
                       In considering a motion to stay pending a potentially dispositive motion, courts
          25
                 also may take a “peek” at the merits of the underlying motion. Mireskandari v. Daily
          26
                 Mail & Gen. Tr. PLC, 2013 WL 12129944, at *4 (C.D. Cal. Jan. 14, 2013). Here, there
          27
                 is a clear possibility that Reddit’s motion to dismiss will be granted because the Ninth
          28

Gibson, Dunn &
                                                           -12-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
          Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 18 of 21 Page ID #:208


            1    Circuit and other courts already have resolved several of the dispositive issues raised by
            2    the motion, including Section 230 immunity.
            3          Under clear Ninth Circuit precedent, and consistent with authorities from other
            4    courts, the claims raised in this case are precisely the sort that Section 230 bars. In
            5    Barnes, the plaintiff sued Yahoo for failing to remove nude photos of her (along with an
            6    open solicitation for sexual intercourse) posted by her ex-boyfriend. 570 F.3d at 1102–
            7    03. The plaintiff argued that Yahoo was negligent for failing to remove the content, but
            8    the Ninth Circuit found the claim barred by Section 230 because it would treat Yahoo
            9    as a publisher of third-party content. And in Gavra v. Google Inc., the plaintiff sued
          10     Google for failing to remove unflattering videos of her posted on YouTube by a third
          11     party. 2013 WL 3788241, at *2 (N.D. Cal. July 17, 2013). Here, Plaintiff’s claims are
          12     premised on the same theory—that Reddit should be liable for its alleged failure
          13     promptly to remove sexual content posted by a third party—and thus falls squarely
          14     within the scope of Section 230 immunity.
          15           The Ninth Circuit’s recent opinion in Lemmon v. Snap, Inc., 995 F.3d 1085 (9th
          16     Cir. 2021), is not to the contrary. There, the Ninth Circuit held that Section 230 did not
          17     foreclose a “negligent design lawsuit” because (a) that products liability claim turned on
          18     a duty that had “nothing to do with” the defendant’s “editing, monitoring, or removing
          19     of the content that its users generate,” id. at 1092, and (b) the claim did not “rest on third-
          20     party content,” id. at 1093. Here, any duty that Plaintiff seeks to impose on Reddit is
          21     inextricably tied to the “editing, monitoring, or removing” of third-party content. Even
          22     Plaintiff’s broadest allegations that Reddit should have implemented “age verification
          23     systems” to prevent the posting of CSAM (Dkt. 1 ¶ 169) assume Reddit had a duty to
          24     monitor the content posted by third parties on its platform. Accordingly, Section 230
          25     applies with full force.
          26           Federal courts also have addressed the exemptions to Section 230 immunity, and
          27     have rejected assertions that an internet platform can be held complicit in sex trafficking,
          28     and thus stripped of its Section 230 immunity, merely because it did not adequately

Gibson, Dunn &
                                                              -13-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
          Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 19 of 21 Page ID #:209


            1    remove or police offensive third party content. In J.B. v. G6 Hospitality, Inc., 2020 WL
            2    4901196, at *7 (N.D. Cal. Aug. 20, 2020), the plaintiff alleged that an online classified
            3    site facilitated her sex trafficking because it had general knowledge of trafficking content
            4    on its platform but failed to monitor and remove that content. Judge Gilliam of the
            5    Northern District of California dismissed the complaint after addressing the scope of the
            6    statutory exemption for federal sex trafficking claims under 18 U.S.C. § 230(e)(5). 2020
            7    WL 4901196, at *8–9. He reasoned that holding an internet platform liable merely for
            8    an alleged delay or inaction in removing third party content “necessarily suggests that
            9    [the platform] enters into tacit agreements with all traffickers (or even all posters) that
          10     use its website,” and held that there is “no indication that Congress intended to create”
          11     such liability. Id. Similarly, in Doe v. Kik Interactive, 482 F. Supp. 3d 1242, 1250 (S.D.
          12     Fla. 2020), the court held that the plain language of the § 230(e)(5) statutory exemption
          13     for federal trafficking claims requires that the plaintiff “establish that Defendants
          14     knowingly participat[e] in the sex trafficking venture involving [plaintiff],” not merely
          15     that “Defendants knew that other sex trafficking incidents occurred on [the defendants’
          16     website].” Plaintiff’s complaint—which admits that Reddit disabled her ex-boyfriend’s
          17     account but then relies on broad allegations that Reddit should have known of general
          18     trafficking activity on its website—is plainly insufficient.
          19           In light of this robust body of case law, it is beyond dispute that there is a clear
          20     possibility that Reddit’s motion to dismiss will be granted.
          21           C.     The Litigation Is in Its Early Stages
          22           This litigation also is in its early stages, so a stay will not prejudice Plaintiff.
          23     Nguyen, 2021 WL 2284113, at *4 (brief delay would not prejudice plaintiff where case
          24     was pending for only six months). Plaintiff filed this case less than two months ago.
          25     Dkt. 1. Notably, Plaintiff’s counsel have also stated that they plan to amend the
          26     complaint in response to Reddit’s motion to dismiss. Given the lack of clarity as to the
          27     scope of Plaintiff’s own allegations, there is no practical need to commence discovery,
          28     and any such need would be outweighed by the benefits of allowing the Court and parties

Gibson, Dunn &
                                                            -14-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
          Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 20 of 21 Page ID #:210


            1    to resolve the threshold legal issues and, if those go against Reddit, to refine the scope
            2    of the case. Accordingly, a stay of discovery pending the Court’s resolution of a motion
            3    to dismiss is appropriate. Cox v. United States, 2018 WL 6039872, at *2 (C.D. Cal. July
            4    2, 2018) (staying defendants’ obligations to respond to discovery requests pending
            5    resolution of a motion to dismiss given that “it would be premature to order responses
            6    to discovery” before the defendants had responded to the operative complaint).
            7          D.     Other Relevant Factors Weigh in Favor of Staying Discovery
            8          The nature and complexity of this action provides an additional reason for a stay.
            9    Plaintiff seeks to certify a class of every minor who appeared in a video or image on
          10     Reddit’s website—a definition that would include everything from family photos at
          11     Disneyland to class photos taken decades ago that happened to have been posted to
          12     Reddit in the last ten years. The breadth of this suit counsels in favor of allowing the
          13     parties to narrow the issues before proceeding with discovery, even assuming all of
          14     Reddit’s dispositive grounds for dismissal are rejected.           Mireskandari, 2013 WL
          15     12129944, at *4 (staying discovery where pending motion could dispose of at least two
          16     of plaintiff’s thirteen claims); cf. Fed. R. Civ. P. 23(c)(1)(A) (courts to decide scope of
          17     any certifiable class “[a]t an early practicable time”). No counterclaims or cross-claims
          18     have been asserted, so resolving Reddit’s dismissal motion may resolve the entire case.
          19     Finally, there are no other parties to the action to join the request for the stay, so an order
          20     granting Reddit’s dismissal motion will dispose of the entire action.
          21                                           CONCLUSION
          22           The Ninth Circuit has held that it is “sounder practice to determine whether there
          23     is a reasonable likelihood that plaintiffs can construct a claim before forcing the parties
          24     to undergo the expense of discovery.” Rutman Wine Co., 829 F.2d at 738. Reddit’s
          25     motion to dismiss raises multiple threshold issues, including the Section 230 defense
          26     that, if applicable, would mean that Reddit is immune from suit. For all of these reasons,
          27     the Court should order a stay of discovery pending resolution of these issues.
          28

Gibson, Dunn &
                                                              -15-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
          Case 8:21-cv-00768-JVS-KES Document 25 Filed 06/21/21 Page 21 of 21 Page ID #:211


            1    Dated: June 21, 2021                   Respectfully submitted,
            2
            3
            4                                           By: /s/ Theane Evangelis
                                                        Theane Evangelis
            5
            6                                           THEANE EVANGELIS
                                                        KRISTIN A. LINSLEY
            7                                           MICHAEL DORE

            8                                           GIBSON, DUNN & CRUTCHER LLP

            9                                           Attorneys for Defendant
          10                                            Reddit, Inc.

          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                           -16-
Crutcher LLP     MOTION BY DEFENDANT REDDIT, INC. TO STAY DISCOVERY PENDING RESOLUTION OF
                 DISPOSITIVE MOTIONS UNDER FED. R. CIV. P. 12(b)             CASE NO. 8:21-CV-00768-JVS-KES
